EXHIBIT M
   , .\

Connie Panuthos

From:                                   Ed Horbacz
Sent:                                   Wednesday, January 21, 2015 4:46 PM
To:                                     Evmar Marine Services Ltd.
Cc:                                     Connie Panuthos
Subject:                                Phoenix Shipping: 'ADAMASTOS' Term Credits
Attachments:                            134557.pdf; 134558.pdf

Follow Up Flag:                         Follow up
Flag Status:                            Flagged



Dear Argyris,

Following the termination of 'ADAMASTOS' effective 8th Jan, please find attached the applicable pro-rata credit notes.

We trust you will find the attached credit in order, and if you have any questions/comments/concerns please let us
know.

Have a good evening.



Kind Regards,

Ed ~o:r"acZ'
Vice President - Billing/Statistics Analyst
Shipowners Claims Bureau, Inc., Managers for
American Steamship Owners Mutual Protection and Indemnity Association, Inc.
One Battery Park Plaza, 31st Floor
New York, NY 10004
Tel: +212-847-4552 (Direct)
Fax: +212-847-4596
Email: ed.horbacz@american-club.com
  'ebsite: www.american-club.com




This message is intended only for the individual named and may contain information that is privileged, confidential and exempt from
disclosure under applicable law. If the reader of this e-mail message is not the intended recipient, or the employee or agent responsible for
the delivery of the message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is prohibited. If you have received this email in error please notify us immediately by telephone at +1-212-847-4500 and also
indicate the sender's name. E-mail transmission cannot be guaranteed to be secure or error-free as information could be intercepted,
corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or
omissions in the contents of this message, which arise as a result of the e-mail transmission.




                                                                      1
                                                                                                               CONFIDENTIAL
                                                                                                               AC 008768
•. J
       ,.,t       ..
              i



                       American Steamship Owners Mutual Protection & Indemnity Association, Inc.

                               THE .............       Shipowners Claims Bureau, Inc., Manager                           Tel: +1212-847-4500
                        A.MERJCi~Nr                    One Battery Park Plaza - 31 st Floor                              Fax: +1 212-847-4599
                             CLtJR                     New York, New York 10004
                                 ~.                    U.S.A.


                        Evmar Marine Services Ltd.                                                      Date:                   20 Jan 2015
                        Ionian Building
                        Akti Miaouli & 2, II Merarchias Street
                        Piraeus 185 35
                        GREECE
                                                                                                        Invoice No:             134557



                           For the Account of:       Phoenix Shipping & Trading SA
                               Our Reference:        7412

                                                          ESTIMATED TOTAL PREMIUM RETURN
                                                                     CLASS P&I
                                                   FOLLOWING TERMINATION OF ENTRY FROM 08 Jan 2015
                                                             NO OF DAYS PRO RATA 43/365

                                                                                                                        REDACTED
                        Vessel                              (Risk No)                          GT         Annual Rate             Return Premium
                                                                                                          USD per GT                    for Period
                        ADAMASTOS                            (86878)                       39,017

                                                                         I Total                                   USD                               I
                                                                           Due Dates                                                       Amount
                                                                           20 Jan 2015


                       I Additional Details:




                          As per the Association's Rules & By-Laws, Rule 4.11 of Class I, interest at the rate of 1% per month shall be
                              payable on any premium due to the Association as from the due date of payment of such premium.
                                                 Wire/telegraphic transfers to the American Club should be made to its account at:
                                                       Deutsche BankTrust~~rnp.illlY Americas, New YQd<~.f'.Iew YgrJs.,JL$j\
                                                Depending upon the origin of funds, one of the following bank codes should be used:
                                                      Wire transfers made through a bank within the U.S.: t\BA: 021.JtOJJl3Q
                                             Wire transfers made through a bankQ.~.tsidEl the U.S.: ;;-'LV.lEI~I5TRUS3.lQL~HIl'~~lQ:}
                                                          In both cases, funds should be indicated as being for the credit of:
                                                             Account Name: 6!!l~ricaQ Stearn®jp_Q!YO.!2IJ? P&L6§~IJ.JllQ.
                                                                            Account Number: 00-700-26.~




                                                                                                                                        CONFIDENTIAL
                                                                                                                                        AC 008769
,"

     American Steamship Owners Mutual Protection & Indemnity Association, Inc.

                                    Shipowners Claims Bureau, Inc., Manager                            Tel: +1212-847-4500
                                                               st
                                    One Battery Park Plaza - 31 Floor                                  Fax: +1 212-847-4599
                                    New York, New York 10004
                                    U.S.A.



      Evmar Marine Services Ltd.                                                      Date:                   20 Jan 2015
      Ionian Building
      Akti Miaouli & 2, II Merarchias Street
      Piraeus 185 35
      GREECE
                                                                                      Invoice No:             134557



         For the Account of:      Phoenix Shipping & Trading SA
             Our Reference:       7412

                                ESTIMATED TOTAL PREMIUM RETURN (BROKERAGE)
                                                 CLASS P&I
                               FOLLOWING TERMINATION OF ENTRY FROM 08 Jan 2015
                                         NO OF DAYS PRO RATA 43/365
                                                                                                  REDACTED
      Vessel                             (Risk No)                           GT         Annual Rate            Return Premium
                                                                                        USD per GT                   for Period
      ADAMASTOS                           (86878)                       39,017

                                                        Total Premium                            USD
                                                        Brokerage at                  on -       USD


                                                         Due Dates                                                       Amount
                                                         20 Jan 2015


     I Additional Details:




        As per the Association's Rules & By-Laws, Rule 4.11 of Class I, interest at the rate of 1% per month shall be
            payable on any premium due to the Association as from the due date of payment of such premium.
                              Wire/telegraphic transfers to the American Club should be made to its account at:
                                    Deutsche Bank Trust Com.J1any Americas,j'iew YQf]s,J'!ew YorkJ,J.S.A.
                             Depending upon the origin of funds, one of the following bank codes should be used:
                                   Wire transfers made through a bank within the U.S.: ABA: .021-.0.01-.033
                          Wire transfers made through a bank outside the U.S.: SWIFT: BKTRUS33 or CHIPS: .01.03
                                       In both cases, funds sho-uld be indicated as being for the cred'itof-.'.----
                                          Account Name: 8m.erican steamsJJjp Owners P~I ASj;lL!D..9..
                                                         Account Number: QQ-7'QO-269




                                                                                                                      CONFIDENTIAL
                                                                                                                      AC 008770
American Steamship Owners Mutual Protection & Indemnity Association, Inc.

                               Shipowners Claims Bureau, Inc., Manager                             Tel: +1212-847-4500
                               One Battery Park Plaza...., 31 st Floor                             Fax: +1 212-847-4599
                               New York, New York 10004
                               U.S.A.


 Evmar Marine Services Ltd.                                                       Date:                   20 Jan 2015
 Ionian Building
 Akti Miaouli & 2, II Merarchias Street
 Piraeus 185 35
 GREECE
                                                                                  Invoice No:             134558



    For the Account of:      Phoenix Shipping & Trading SA
        Our Reference:       7597

                                  ESTIMATED TOTAL PREMIUM RETURN
                                            CLASSFD&D
                           FOLLOWING TERMINATION OF ENTRY FROM 08 Jan 2015
                                     NO OF DAYS PRO RATA 43/365

                                                                                                REDACTED
 Vessel                             (Risk No)                            GT               Annual            Return Premium
                                                                                        Premium                   for Period
 ADAMASTOS                            (86885)                       39,017

                                                  I Total                                    USD                               1

                                                    Due Dates                                                        Amount
                                                    20 Jan 2015


I Additional Details:




   As per the Association's Rules & By-Laws, Rule 4.11 of Class I, interest at the rate of 1% per month shall be
       payable on any premium due to the Association as from the due date of payment of such premium.
                          Wire/telegraphic transfers to the American Club should be made to its account at:
                               Q_~utsch\LI?_§nk Tw§LC-'2illmwY-illTlericas,J,jew York~ Ne'-'L YoJ:ls.,J,i.S.A.,
                        Depending upon the origin of funds, one of the following bank codes should be used:
                              Wire transfers made through a bank within the U.S.: AEltL.o21-001-0~
                     Wire transfers made through a bank ~utsi~t©. the U.S.: ~\'Y.lET: BKTRUS33 QJ C.tlIP~JQ;:l
                                  In both cases, funds should be indicated as being for the credit of:
                                     Account Name: 6meriQ?1l Steam..:illiR Owners P&I Assn. Inc.
                                                    Account Number: QQ.:lOO-26~




                                                                                                                  CONFIDENTIAL
                                                                                                                  AC 008771
American Steamship Owners Mutual Protection & Indemnity Association, Inc.

     THE---"                   Shipowners Claims Bureau, Inc., Manager                          Tel: +1 212-847-4500
 A.NER!CANF                    One Battery Park Plaza - 31 st Floor                             Fax: +1 212-847-4599
    Cll}13                     New York, New York 10004
          ~.                   U.S.A.



 Evmar Marine Services Ltd.                                                    Date:                  20 Jan 2015
 Ionian Building
 Akti Miaouli & 2, II Merarchias Street
 Piraeus 185 35
 GREECE
                                                                               Invoice No:             134558



    For the Account of:      Phoenix Shipping & Trading SA
        Our Reference:       7597

                           ESTIMATED TOTAL PREMIUM RETURN (BROKERAGE)
                                            CLASS FD&D
                          FOLLOWING TERMINATION OF ENTRY FROM 08 Jan 2015
                                    NO OF DAYS PRO RATA 43/365

                                                                                    REDACTED
 Vessel                             (Risk No)                         GT               Annual           Return Premium
                                                                                      Premium                 for Period
 ADAMASTOS                           (86885t                      39,017

                                                   Total Premium                          USD
                                                   Brokerage at                on -       USD


                                                 I Due Dates                                                     Amount    I
                                                                                          USD


I Additional Details:




   As per the Association's Rules & By-Laws, Rule 4.11 of Class I, interest at the rate of 1% per month shall be
       payable on any premium due to the Association as from the due date of payment of such premium.
                         Wire/telegraphic transfers to the American Club should be made to its account at:
                               Del!i§gbflJ:l;:mk Trust ComRElli'.Americ§.~l'Jew Yor~l'Jew York, lL,s.A"
                        Depending upon the origin of funds, one of the following bank codes should be used:
                              Wire transfers made through a bank Y'illhin the U.S.: ABA: 021-001-033
                     Wire transfers made through a bank out$lQ~ the U.S.: SWIFT: BKTRUS33 or CHIPS~._0103
                                  In both cases, funds should be indicated as being for the credit of:
                                     Account Name: 6.1Jl@can--.9teams..hip OwnersW6..®.ILlo..Q.
                                                     Account Number: 00-700..:.269




                                                                                                              CONFIDENTIAL
                                                                                                              AC 008772
